32 Mich. App. 271 (1971)
188 N.W.2d 241
PEOPLE
v.
NEWTON
Docket No. 9067.
Michigan Court of Appeals.
Decided March 31, 1971.
*272 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Paul M. Ladas, Prosecuting Attorney, and Lawrence R. Backofen, Assistant Prosecuting Attorney, for the people.
G. Thomas Johnson, for defendant on appeal.
Before: FITZGERALD, P.J., and V.J. BRENNAN and T.M. BURNS, JJ.
PER CURIAM.
On February 17, 1969, defendant pled guilty to unarmed robbery, MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). Defendant now argues that because the trial judge never specifically inquired as to whether defendant was voluntarily making his plea, the requirements of GCR 1963, 785.3 have not been met.
Since the decisions by the Michigan Supreme Court in People v. Hobdy (1968), 380 Mich 686; People v. Dunn (1968), 380 Mich 693; People v. Stearns (1968), 380 Mich 704; and People v. Winegar (1968), 380 Mich 719, it has been the rule in Michigan that in reviewing guilty pleas, the appellate court should only reverse when the error is substantive and that mere formal procedural error without accompanying substantive miscarriage of justice will not be grounds for the reversal of a guilty plea. Following our Supreme Court's decisions, this Court recently stated:
"The Court has held in these decisions that in accepting a plea of guilty, the judge must determine whether the accused was in fact guilty, whether he is pleading guilty because he is guilty, and his plea *273 was free from coercion. The trial court should be concerned with the substance, not the form of the plea. The trial judge is not bound by any set, prescribed, stereotyped form of examination. The form and manner of the examination is left to the judge's sound discretion."[1]
Therefore, although this Court is concerned more with the substance of the plea taking than the form thereof, the trial court must still meet the requirements of GCR 1963, 785.3. In the instant case the defendant was not asked at any time whether he was pleading guilty because of any promises that might have been made to him or because he had been coerced into making the plea. Although the trial court did a careful job of taking the plea, he did not inquire as to why defendant was making the plea and this, in our opinion, is error.
Without some kind of a question concerning the voluntariness of defendant's plea, it is impossible for this Court to put substance over form for purposes of determining whether or not GCR 1963, 785.3 has been complied with. The court rule plainly requires that the trial court determine whether or not the plea is voluntarily given by the defendant. It is our opinion that the court rule requires that defendant be specifically asked why he is pleading guilty and whether or not such plea is being given voluntarily. Anything less does not meet the requirements of the court rule and is, therefore, error.
Reversed and remanded.
NOTES
[1]  People v. Williams (1970), 27 Mich App 567, 570.